DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1 and 6-8 are amended and new claims 9-10 have been added.  Claims 1-10 are pending.

Response to Arguments
Applicant's arguments filed 10/19/2022 have been fully considered and are partially persuasive.
Regarding the objection to the specification, noted on page 2 of the response, the amendment to the title overcomes the objection, which is withdrawn.
Regarding the objections to the drawings, noted on page 3 of the response, the amendment to FIG. 5 overcomes the objection, which is withdrawn.
Regarding the objection to claim 1, the amendment to claim 1 overcomes the objection, which is withdrawn.
Regarding the rejections of claims 1-8 under §112(b), noted on page 8 of the response, the amendments to claims 1 and 6-7 overcome the rejections, which are withdrawn.
Regarding the rejections of claims 1-5 and 7-8 under §102, Applicant’s arguments are not persuasive for the following reasons.
On page 9 of the response, Applicant contends that Vangen does not teach “at least one leaky feeder, the at least one leaky feeder being an elongated communications component; at least one electromagnetic transmitter connected to the least one leaky feeder for transmitting a first electromagnetic signal that is leaked along a length of the least one leaky feeder towards a target object.”  In support, Applicant notes that Vangen teaches one or more radar units “to measure blade velocity” which “allows a determination to be made of the vibrations occurring in the blade without needing an internal sensor in the blade.”  Applicant further notes that Vangen’s disclosed radar unit may be an array or panel mounted on the wind turbine tower and that the wind turbine may includes a single radar unit mounted at a fixed height, or may be a plurality of discrete radar units mounted at different heights.  Applicant concludes on page 9 that in each case, the radar unit(s) are not an elongated communications component that leaks a signal along its length.
The Examiner respectfully disagrees because Vangen discloses that the radar units may be configured as an elongated communications component ([0080] radiating elements may be slots cut in waveguide or any type of antenna; FIG. 10 linear phase array 1001 including linearly arranged emitter elements A-D, [0082]).
On pages 9-10 of the response, Applicant contends that Vangen is silent regarding associating deviations in the spectral information to changes in structural properties of the blade, such as cracks or other surface irregularities, and that instead Vangen measures vibration of the blade using a Doppler radar that emits a signal to which a reflected wave is analyzed for Doppler shifts (para. [0014]).
The Examiner submits that the Dopper radar processing disclosed by Vangen includes spectral information processing that entails associating deviations in the spectral information with changes in structural properties of the blade ([0064] Doppler velocity information (based on spectral sweeps) may indicate structural failure of blade).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9-10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.
Claim 9 recites “wherein the at least one leaky feeder continuously extends between a first end positioned above the target object and a second end positioned below the target object.”  Similarly, claim 10 recites, “wherein the at least one leaky feeder continuously extends between a first end positioned above the blade and a second end positioned below the blade.”
Applicant’s original disclosure does not disclose, with reasonable clarity, that the leaky feeder continuously extends “between a first end positioned above the target object and a second end positioned below the target object,” or that the leaky feeder continuously extends “between a first end positioned above the blade and a second end positioned below the blade.”  Nowhere does the specification and original claims describe the lengthwise coverage of the leaky feeder as extending from above the target object/blade to below the target object blade.  FIGS. 2, 4, and 5 depict a rectilinear configuration of leaky feeder 20 in which leaky feeder extends continuous from a first end 21 to a second end 22.  FIGS. 2, 4, and 5 further depict a representation of rotor blades 4 as an oval but neither the figures themselves nor the associated description characterizes the depicted oval shape as representing exterior physical boundaries of a set of rotor blades or an individual target blade.  The ambiguous depiction of the target object/blade as an oval shape in conjunction with a lack of any description of what may constitute a “top” or “bottom” of the target object/blade and a lack of description of the relative positioning of first end 21 and second end 22 with respect to a top and bottom of the target object/blade falls short of disclosing the features recited in claims 9 and 10 with reasonable clarity.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vangen (US 2016/0215763 A1).

As to claim 1, Vangen teaches “[a] measurement and monitoring device (FIG. 2 radar unit 7; Abstract) comprising: 
at least one leaky feeder (FIG. 11 antenna element 1101; [0080]), the at least one leaky feeder being an elongated communications component ([0020], [0080] radiating elements may be slots cut in waveguide or any type of antenna; FIG. 10 linear phase array 1001 including linearly arranged emitter elements A-D, [0082]), 
5at least one electromagnetic transmitter connected to the least one leaky feeder for transmitting a first electromagnetic signal (FIG. 11 transmit/receive electronics 1102; [0084]) that is leaked along a length of the least one leaky feeder ([0020], [0080] radiating elements may be slots cut in waveguide or any type of antenna; FIG. 10 linear phase array 1001 including linearly arranged emitter elements A-D, [0082]) towards a target object (FIG. 2 blade 5, [0054]); 
at least one electromagnetic receiver connected to 10the least one leaky feeder for receiving from the at least one leaky feeder a second electromagnetic signal, the second electromagnetic signal being reflected from the target object when the first electromagnetic signal hits the target object (FIG. 11 transmit/receive electronics 1102; [0054], [0084]); 
15a hardware circuit (FIG. 11 depicted control system) including: 
a processing unit (FIG. 11 control unit 1103) connected to the at least one electromagnetic transmitter and the at least one electromagnetic receiver ([0055] processing unit coupled to radar unit) and configured to analyze the first electromagnetic signal and the second electromagnetic signal for determining 20properties of the target object ([0055] processing unit received signal compared with original signal to determine speed and range of target); 
a signal processing module (FIG. 11 processor 1104) receiving as input: 
the first electromagnetic signal, 
the second electro-magnetic signal, or 
the first electromagnetic signal and the second electromagnetic signal,
for generating a spectral information in a frequency or a time domain of the first electromag25netic signal, the second electromagnetic signal, or both the first electromagnetic signal and the second electromagnetic signal ([0060] FFT applied to sweep signal), and
a storage unit connected to the processing unit (FIG. 11 memory 1105).”  

30As to claim 2, Vangen teaches “[t]he measurement and monitoring device according to claim 1, wherein the hardware circuit includes an analysis module configured for searching for deviations between data generated by the signal processing module and data previously stored in the storage unit ([0064] radar unit configured to determine if different vibration patterns are occurring on the two sides of the blade (vibration pattern is compared with another)).”  

As to claim 3, Vangen teaches “[t]he measurement and monitoring device according to claim 1, wherein any of the signal processing module and theWO 2020/2007551 6 PCT/EP2020/057215 analysis module are integrated in the processing unit (FIG. 11 processor 1104 is integrated within control unit 1103).”

As to claim 4, Vangen teaches “[a] wind turbine including the measurement and monitoring 5device according to claim 1 (FIG. 2 wind turbine 1 including radar unit 7; Abstract), the target object being a rotatable blade of the wind turbine (FIG. 2 turbine blade 5; [0054]).”   

As to claim 5, Vangen teaches “[a] security scanner including the measurement and monitoring device according to claim 1 ([0076] radar may be implemented for detection of aircraft as alternative to wind turbine blade detection application).” 

As to claim 7, Vangen teaches “[a] method for monitoring a blade of a wind turbine (FIG. 2 method implemented by radar unit 7; Abstract), the method comprising: 
providing at least one leaky feeder (FIG. 11 antenna element 1101; [0080]) in an area com20prising a wind turbine (FIG. 2 wind turbine 1 including radar unit 7), the at least one leaky feeder being an elongated communications component ([0020], [0080] radiating elements may be slots cut in waveguide or any type of antenna; FIG. 10 linear phase array 1001 including linearly arranged emitter elements A-D, [0082]); 
transmitting a first electromagnetic signal (FIG. 11 transmit/receive electronics 1102; [0084]) along a length of the at least one leaky feeder ([0020], [0080] radiating elements may be slots cut in waveguide or any type of antenna; FIG. 10 linear phase array 1001 including linearly arranged emitter elements A-D, [0082]) towards the blade (FIG. 2 blade 5, [0054]); 
measuring a second electromagnetic signal received from the at least one leaky feeder, the second electro25magnetic signal being reflected from the blade when the first electromagnetic signal impinges the blade (FIG. 11 transmit/receive electronics 1102; [0054], [0084]); 
generating a spectral or an amplitude information in a frequency or a time domain, respectively, of any of the first 30electromagnetic signal and the second electromagnetic signal ([0060] FFT applied to sweep signal); 
storing the spectral or the amplitude information ([0060] spectral information processed in manner requiring at least temporary storage); and 
monitoring the spectral or the amplitude information over time and associating deviations in the spectral infor35mation to changes in properties of the blade ([0060], [0075] velocity profile established identifying variations of blade velocity toward or away from tower over time and shutdown in response to determining blade velocity exceed predetermined value).”

As to claim 8, Vangen teaches “[t]he method according to claim 7, wherein deviations in the spectral information are associated to changes in structural properties of the blade ([0064] Doppler velocity information (based on spectral sweeps) may indicate structural failure of blade).”

As to claim 9, Vangen teaches “[t]he measurement and monitoring device according to claim 1, wherein the at least one leaky feeder continuously extends between a first end positioned above the target object and a second end positioned below the target object ([0020] disclosing that the multiple Doppler radar units may be linearly arranged from the center of blade rotation (e.g., top of blade) to the lowest position of the blade).”

As to claim 10, Vangen teaches “[t]he method according to claim 7, wherein the at least one leaky feeder continuously extends between a first end positioned above the blade and a second end positioned below the blade ([0020] disclosing that the multiple Doppler radar units may be linearly arranged from the center of blade rotation (e.g., top of blade) to the lowest position of the blade).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vangen as applied to claim 1 above, and further in view of Koning, W. et al., “High-Resolution MRI of the Carotid Arteries Using a Leaky Waveguide Transmitter and a High-Density Receive Array at 7 T,” Magnetic Resonance in Medicine 69:1186-1193 (2013).

As to claim 6, Vangen teaches “the measurement and monitoring device according to claim 1,” but does not teach that the measurement and monitoring device is included in “a magnetic resonance imaging apparatus” and does not explicitly teach that the measurement and monitoring device includes “an image processing module connected 15to the processing unit.”
Koning teaches a magnetic resonance imaging apparatus that uses a leaker feeder (page 1186, Abstract paragraph beginning with “A setup for 7T MRI of the carodit arteries; page 1192, Discussion and Conclusion, first through second column, paragraph beginning with “Looking at the”) and includes an image processing module (page 1186, Abstract paragraph beginning with “A setup for 7T MRI of the carodit arteries; page 1189 FIG. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date, in view of Koning’s teaching of incorporating a leaky feeder type waveguide into an MRI apparatus having imaging capability, to have implemented Vangen’s disclosed measurement and monitoring device in an MRI apparatus that processes MRI images.  The suggestion is provided by Koning, which discloses the utility of implementing guided wave transmission such as by the leaky waveguide transmitter in an MRI application.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro V Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.B./Examiner, Art Unit 2863                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863